J-S67019-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RICARDO ALPHONSO PEOPLES

                            Appellant                  No. 424 WDA 2014


                 Appeal from the PCRA Order January 17, 2014
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0008708-1997


BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                          FILED DECEMBER 19, 2014

        Appellant, Ricardo Alphonso Peoples, appeals pro se from the January

17, 2014 order dismissing as untimely his second petition filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.         After

careful review, we affirm.

        The certified record discloses the following factual and procedural

history of this case. On February 4, 1999, a jury found Appellant guilty of

one count of first degree murder and one count of second degree murder1

for the May 14, 1997 killings of Orlando Price and his girlfriend, Dionda

Morant. At the time of the offenses, Appellant was 17 years old but he was

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2502(a) and 2502(b), respectively.
J-S67019-14



tried as an adult.2         Immediately following the verdict, the trial court

sentenced Appellant to two consecutive life sentences without the possibility

of parole. This Court affirmed Appellant’s judgment of sentence on July 28,

2000, and our Supreme Court denied his petition for allowance of appeal on

January 18, 2001. Commonwealth v. Peoples, 761 A.2d 1238 (Pa. Super.

2000) (unpublished memorandum), appeal denied, 766 A.2d 1246 (Pa.

2001). His judgment of sentence became final on April 18, 2001, when the

filing period for a petition for a writ of certiorari with the United States

Supreme Court expired. See generally 42 Pa.C.S.A. § 9545(b)(3); U.S. S.

Ct. R. 13(1).

        Thereafter, Appellant filed a timely PCRA petition on December 11,

2001. The PCRA court dismissed the petition on August 13, 2002, and this

Court affirmed on August 11, 2003. Commonwealth v. Peoples, 833 A.2d

1148 (Pa. Super. 2003).         Appellant did not file a petition for allowance of

appeal with our Supreme Court.

        On July 9, 2012, Appellant filed pro se a second PCRA petition that is

the subject of this appeal. On November 6, 2013, the PCRA court issued a

notice of intent to dismiss the petition. Appellant was subsequently granted

permission to amend his PCRA petition. On December 12, 2013, Appellant

filed an “Amended Petition for Habeas Corpus Relief Under Article I, Section


____________________________________________


2
    Appellant’s date of birth is September 13, 1979.



                                           -2-
J-S67019-14



14 of the Pennsylvania Constitution and for Post-Conviction Relief Under the

[PCRA]” (Amended Petition).          The PCRA court gave notice of its intent to

dismiss this Amended Petition. Appellant did not respond to this notice. On

January 17, 2014, the PCRA court dismissed the Amended Petition as

untimely, and filed its Rule 1925(a) opinion. Appellant timely filed pro se a

notice of appeal on February 13, 2014.3

       On appeal, Appellant raises the following two issues for our review.

              I.     Whether the [PCRA] court abused its discretion
                     in concluding that relief under habeas corpus
                     ad subjiciendum is unavailable?

              II.    Whether Article 1, Section 13 of the
                     Pennsylvania Constitution should be construed
                     as providing greater protections than its
                     quasi[-]analogous provision of the [] United
                     States Constitution?

Appellant’s Brief at iix.

       “On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court’s findings are

supported by the record and without legal error.”           Commonwealth v.

Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted), cert. denied,

Edmiston v. Pennsylvania, 134 S. Ct. 639 (2013). “[Our] scope of review


____________________________________________


3
  The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal pursuant to Rule 1925(b). The PCRA court’s
January 17, 2014 1925(a) statement states that the petition was dismissed
because it was time-barred without supplying any further reasoning.



                                           -3-
J-S67019-14


is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the prevailing party at the PCRA court

level.” Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa. 2012) (citation

omitted). In order to be eligible for PCRA relief, a petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

arose from one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).

These issues must be neither previously litigated nor waived. 42 Pa.C.S.A.

§ 9543(a)(3).   “[T]his Court applies a de novo standard of review to the

PCRA court’s legal conclusions.” Commonwealth v. Spotz, 18 A.3d 244,

259 (Pa. 2011) (citation omitted).

      We must first address whether the PCRA court properly treated

Appellant’s Amended Petition as solely a PCRA petition even though the

Amended Petition sought both a writ of habeas corpus and PCRA relief.

            [I]t is well established that pursuant to Pennsylvania
            law, the PCRA subsumes the writ of habeas corpus
            unless the claim does not fall within the ambit of the
            PCRA statute.

                   Our Supreme Court has consistently held that
            the PCRA statute and its eligibility requirements are
            to be broadly construed.           Nevertheless, the
            Pennsylvania Supreme Court also has recognized
            that certain unique claims do not give rise to a
            cognizable claim under the PCRA statute. In those
            rare instances that a post-conviction claim does not
            fit within the statutory scheme of the PCRA, a writ of
            habeas corpus may be appropriate.

Commonwealth v. Burkett, 5 A.3d 1260, 1274 (Pa. Super. 2010)

(citations omitted).   “Only if neither the PCRA nor any other remedy is

                                     -4-
J-S67019-14


available for the condition alleged may the writ of habeas corpus then

issue.”   Commonwealth v. O’Brian, 811 A.2d 1068, 1070 (Pa. Super.

2002).

      The following relief is encompassed by the PCRA.

            § 9543. Eligibility for relief

            (a) General rule.--To be eligible for relief under
            this subchapter, the petitioner must plead and prove
            by a preponderance of the evidence all of the
            following:

                 (1) That the petitioner has been convicted of a
                 crime under the laws of this Commonwealth
                 and is at the time relief is granted:

                       (i) currently serving a sentence of
                       imprisonment, probation or parole for
                       the crime;

                       (ii) awaiting execution of a sentence of
                       death for the crime; or

                       (iii) serving a sentence which must
                       expire before the person may commence
                       serving the disputed sentence.

                 (2) That the conviction or sentence resulted
                 from one or more of the following:

                       (i) A violation of the Constitution of this
                       Commonwealth or the Constitution or
                       laws of the United States which, in the
                       circumstances of the particular case, so
                       undermined       the    truth-determining
                       process that no reliable adjudication of
                       guilt or innocence could have taken
                       place.

                                             …



                                    -5-
J-S67019-14


                        (vii) The imposition of a sentence greater
                        than the lawful maximum.

                                              …

                  (3) That the allegation of error has not been
                  previously litigated or waived.

                  (4) That the failure to litigate the issue prior to
                  or during trial, during unitary review or on
                  direct appeal could not have been the result of
                  any rational, strategic or tactical decision by
                  counsel.

                                          …

42 Pa.C.S.A. § 9543(a).

      The issues raised in the portion of Appellant’s Amended Petition

seeking a writ of habeas corpus are that Appellant’s mandatory sentence of

life without parole violates Article 1, Sections 1, 9, and 13 of the

Pennsylvania Constitution as well as the Eighth and Fourteenth Amendments

to the U.S. Constitution. Appellant’s pro se Amended Petition, 12/12/13, at

12-20. Appellant’s claims of constitutional violations concerning the legality

of his sentence are encompassed within the PCRA, and as such, the PCRA is

the proper and sole avenue for obtaining relief.            See 42 Pa.C.S.A.

§ 9543(a)(2)(i), (vii). As a result, the trial court properly treated Appellant’s

Amended Petition as his second PCRA petition, and we review it as such.

Burkett, supra.

      Before we may address the merits of a PCRA petition, we must first

consider the petition’s timeliness because it implicates the jurisdiction of


                                      -6-
J-S67019-14


both this Court and the PCRA court. Commonwealth v. Williams, 35 A.3d

44, 52 (Pa. Super. 2011) (citation omitted), appeal denied, 50 A.3d 121 (Pa.

2012). “Pennsylvania law makes clear no court has jurisdiction to hear an

untimely PCRA petition.” Williams, supra. The PCRA “confers no authority

upon this Court to fashion ad hoc equitable exceptions to the PCRA time-

bar[.]” Commonwealth v. Watts, 23 A.3d 980, 983 (Pa. 2011) (citation

omitted). This is to “accord finality to the collateral review process.” Id. “A

petition for relief under the PCRA, including a second or subsequent petition,

must be filed within one year of the date the judgment becomes final unless

the petition alleges, and the petitioner proves, that an exception to the time

for filing the petition, set forth at 42 Pa.C.S.A. § 9545(b)(1)(i), (ii), and (iii),

is met.” Commonwealth v. Harris, 972 A.2d 1196, 1199-1200 (Pa. Super.

2009), appeal denied, 982 A.2d 1227 (Pa. 2009).

      Section 9545 provides, in relevant part, as follows.

            § 9545. Jurisdiction and proceedings

                                         …

            (b) Time for filing petition.—

                   (1) Any petition under this subchapter,
                   including a second or subsequent petition, shall
                   be filed within one year of the date the
                   judgment becomes final, unless the petition
                   alleges and the petitioner proves that:

                         (i) the failure to raise the claim
                         previously was the result of interference
                         by   government     officials  with   the
                         presentation of the claim in violation of

                                       -7-
J-S67019-14


                       the Constitution or laws of this
                       Commonwealth or the Constitution or
                       laws of the United States;

                       (ii) the facts upon which the claim is
                       predicated    were  unknown   to   the
                       petitioner and could not have been
                       ascertained by the exercise of due
                       diligence; or

                       (iii) the right asserted is a constitutional
                       right that was recognized by the
                       Supreme Court of the United States or
                       the Supreme Court of Pennsylvania after
                       the time period provided in this section
                       and has been held by that court to apply
                       retroactively.

                 (2) Any petition invoking an exception
                 provided in paragraph (1) shall be filed within
                 60 days of the date the claim could have been
                 presented.

                                     …

42 Pa.C.S.A. § 9545(b).

     In this case, Appellant’s second PCRA petition is patently untimely as it

was filed over 11 years after his judgment of sentence became final.

Therefore, Appellant must plead and prove one of the three enumerated

statutory exceptions to the time-bar.     See Harris, supra.          Appellant’s

Amended Petition seeking a writ of habeas corpus asserts the newly

recognized constitutional right exception to the time-bar.       42 Pa.C.S.A.

§ 9545(b)(1)(iii). Appellant’s brief does not develop this argument, but we




                                    -8-
J-S67019-14


note it cites to the United States Supreme Court’s decision in Miller v.

Alabama, 132 S. Ct. 2455 (2012).4 Appellant’s Brief at 2-5, 7-11. To the

extent this could be construed as raising an exception to the time-bar, our

Supreme Court has held that Miller does not create such an exception as it

does not apply retroactively to judgments of sentence that were final at the

time Miller was decided. Commonwealth v. Cunningham, 81 A.3d 1, 11

(Pa. 2013), cert. denied, 134 S. Ct. 2724 (2014).             Further, to the extent

Appellant’s brief could be read as arguing for this Court to apply broader

retroactivity principles under state law, we note that Section 9545(b)(1)(iii)

requires the alleged new constitutional right to have been held to be

retroactive by either our Supreme Court or the United States Supreme Court

only. See 42 Pa.C.S.A. § 9545(b)(1)(iii). As set forth above, our Supreme

Court    has    determined       that   Miller   does   not    apply   retroactively.

Cunningham, supra. As noted, Appellant’s judgment of sentence became

final on April 18, 2001, which is over 11 years before Miller was decided on



____________________________________________


4
  In Miller, the United States Supreme Court held “that mandatory life
without parole for those under the age of 18 at the time of their crimes
violates the Eighth Amendment’s prohibition on ‘cruel and unusual
punishments.’” Miller, supra at 2460. This holding does not “categorically
bar” the sentence of life without parole for juveniles, but “[i]nstead, it
mandates only that a sentencer follow a certain process—considering an
offender’s youth and attendant characteristics—before imposing a particular
penalty.” Id. at 2471.




                                           -9-
J-S67019-14


June 25, 2012. Therefore, Miller is inapplicable to Appellant’s judgment of

sentence and cannot form the basis of a time-bar exception.

     Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s PCRA petition as untimely.    Accordingly, the PCRA

court’s January 17, 2014 order is affirmed.

     Order affirmed.

     Judge Donohue joins the memorandum.

     Justice Fitzgerald concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2014




                                    - 10 -